Title: To George Washington from Gustavus Scott, 27 February 1797
From: Scott, Gustavus,Thornton, William
To: Washington, George


                        
                            SirWashington, 27th February 1797
                        
                        Your favor of the 20th would have been sooner attended to, but the mails have lately come in, very irregularly, & always late at night. Mr Davidson’s will be taken up as soon as we have a full board which will be the last of this or beginning of next week—what Mr Davidson alludes to in his memorial, where he says, deviations have been made since the publication of the engraved plan, we know not—That plan required the doing of many acts to carry it into effect; such as the laying out & bounding a water-Street, on the waters which surround the City, Playing out Squares, where vacant spaces, in-appropriated, were left, in several parts of the City—Acts of this kind, have no doubt, from time to time, been done, & with the full consent of all interested—we enclose a copy of a Letter, lately received from Messrs Willink; it holds out no very encouraging prospects—There is at present, no intention of engaging any additional Stone-carvers—What was done by Mr Hadfield, was at the request of the board, but on further investigation, before the receipt of your Letter, it had been determined to engage no additional carvers—We have the honor to be, & c.
                        
                            G. ScottW. Thornton
                        
                    